Decree of the Surrogate’s Court of Queens county reversed on the law and the facts, with costs to both parties, payable out of the estate, on the ground that the assignments of the mortgages, duly executed, and the testimony and circumstances attending their delivery to the appellant, establish a valid gift inter vivos. All findings inconsistent herewith are reversed, and we find as facts that the assignments of the mortgages were given and delivered to Emma D. Reeve by Benjamin F. Lane with the intent and purpose on his part of making a gift inter vivos; and that his acts were free from any undue influence. The matter is remitted to the Surrogate’s Court to enter a decree accordingly. Lazansky, P. J., Kapper, Tompkins and Davis, JJ., concur; Hagarty, J., dissents.